       Case 3:17-cv-00352-DPJ-FKB Document 50 Filed 12/10/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

EDDIE F. INGRAM                                                                        PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:17cv352-DPJ-FKB

GSI SERVICES, LLC D/B/A EMERALD TRANSFORMER                                          DEFENDANT

                                    ORDER OF DISMISSAL

       THE PARTIES have agreed to and announced to the Court a settlement of this case. The

court, being advised that all parties have an informed understanding of their rights and a full

appreciation of the consequences of the settlement, and the Court being desirous that this matter

be finally closed on its docket,

       IT IS, THEREFORE, ORDERED that this case is hereby DISMISSED WITH

PREJUDICE as to all parties. If any party fails to comply with the terms of this settlement

agreed to by all parties, any aggrieved party may reopen the case for enforcement of the

settlement agreement. If successful, all additional attorneys’ fees and costs from this date shall

be awarded such aggrieved party or parties against the party failing to comply with the

agreement. The Court specifically retains jurisdiction to enforce the settlement agreement.

       This settlement agreement constitutes a global release as to all claims and as to all parties

with prejudice. This settlement will be finally complete upon execution of release documents.

       SO ORDERED AND ADJUDGED this the 10th day of December, 2018.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
